DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, 6-7, 9-10, 12, 15 and 18 are objected to because of the following informalities:
In claim 2, line 10, the claimed limitation “storing, in memory” should be corrected to “storing, in the memory buffer” to refer to the “memory buffer” from line 2 of claim 1.
In claim 4, line 2, the claimed limitation “non-volatile memory” should be corrected to “a non-volatile memory”.
In claim 6, line 4, the claimed limitation “the database” should be corrected to “the remote database” to refer to the “remote database” from line 2 of claim 5.
In claim 7, line 4, the claimed limitation “values” should be corrected to “the values” to refer to the “values” from line 4 of claim 6.
In claim 9, line 3, the claimed limitation “memory” should be corrected to “a memory”.
In claim 10, lines 2 and 5, the claimed limitation “memory” should be corrected to “the memory” to refer to the “memory” from line 3 of claim 9.
In claim 12, line 2, the claimed limitation “non-volatile memory” should be corrected to “a non-volatile memory”.
In claim 15, line 7, the claimed limitation “the defined telemetry structure” should be corrected to “the at least one defined telemetry structure” to refer to the “at least one defined telemetry structure” from lines 3-4 of claim 15.
In claim 15, line 8, the claimed limitation “including computer-executable instructions” should be corrected to “including the computer-executable instructions” to refer to the “computer-executable instructions” from line 1 of claim 15.
In claim 18, line 2, the first occurrence of the abbreviation “RAM” should include full length expression before the abbreviation could be used.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, line 10, the claimed limitation “values” is ambiguous. It is not clear if the “values” is the “bit values” taught in claim 15, line 7, or if the “values” is the “field values” taught in claim 15, line 7.
Dependent claims 16-20 are rejected to as having the same deficiencies as the claim they depend from.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,397,656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all the limitations of the instant application. Claims 1-20 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US 2016/0378628) in view of Doan (US 2009/0276106).
As per claim 1, Nguyen teaches a method comprising:
receiving, in a memory buffer of a computing device, a telemetry stream from a hardware component responsive to execution of hardware logic within the hardware component (para 0039: “In one embodiment, diagnostic hardware unit 302 may receive telemetry data for a component (e.g., cores A, B, and/or C) by monitoring the data between each core and the ring network”); and
writing a telemetry record to memory of the computing device, the telemetry record including the populated telemetry structures (para 0029: “Referring to both FIGS. 1 and 2, diagnostic hardware unit 102 may collect telemetry data and store it (e.g., with or without encryption) in data storage device 104. For example, diagnostic unit may collect (e.g., and store in a data storage device) run-time telemetry data of a processor 202. In one embodiment, the telemetry and/or other data (e.g., stress factor data) may be privately stored (e.g., with encryption) by the diagnostic hardware unit”).
Nguyen does not explicitly teach populating telemetry structures defined within a telemetry event schema based on values parsed from the telemetry stream, the telemetry structures representing logical states of the hardware component. However, Doan teaches populating telemetry structures defined within a telemetry event schema based on values parsed from the telemetry stream, the telemetry structures representing logical states of the hardware component (para 0034: “the parsed data is then written into the frame and subframe structure produced in step 435 according to the output TM Set Up file. The populated frames and subframes (step 495) now contain the reconstructed digital TM stream ready for output (step 495) and recording (step 505)”). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nguyen with those of Doan to provide newly constructed set of telemetry streams that are used as a set of test driver data to identify performance issues of other equipment at an earlier stage of development.

As per claim 4-5, Nguyen teaches writing data to non-volatile memory of the computing device that includes the hardware component (para 0021: “A data storage device may be non-volatile memory, e.g., flash memory”). Furthermore, migrating telemetry data to a remote database would have been obvious matter of design choice based on a desired criterion of an implementation requires only routine skill in the art.

As per claim 8, Nguyen teaches a field-programmable gate array (para 0083: “In one embodiment, one or more additional processor(s) 915, such as coprocessors, high-throughput MIC processors, GPGPU's, accelerators (such as, e.g., graphics accelerators or digital signal processing (DSP) units), field programmable gate arrays, or any other processor, are coupled to first bus 916”).

As per claim 9 and 12-14, the claims disclose similar features as of claims 1, 4-5 and 8, and are rejected based on the same basis as claims 1, 4-5 and 8.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US 2016/0378628) in view of Doan (US 2009/0276106) and Muramatti et al (US 2019/0391833).
As per claim 3, Nguyen or Doan does not explicitly teach wherein the hardware logic emits the telemetry stream as a first-in, first-out (FIFO) structure. However, Muramatti teaches emitting the telemetry stream as a first-in, first-out (FIFO) structure (para 0088: “In some embodiments, the state replication system 335 may be configured to transmit telemetry data in a First-In-First-Out ("FIFO") scheme”). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nguyen and Doan with those of Muramatti in order to ensure the oldest telemetry data of the data log is transmitted before more recent telemetry data to keep track the order of the telemetry streams in the data log.

As per claim 11, the claim discloses similar features as of claim 3, and is rejected based on the same basis as claim 3.

Allowable Subject Matter
Claims 2, 6-7 and 10 would be allowable if rewritten to overcome the double patenting rejection and the objections, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claims 15-20 would be allowable if the objections, the double patenting rejection and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record, alone or in any combination, discloses or fairly suggests a method as recited in the context of the combination of claims 1 and one of claim 2 or claims 5 and 6, or recited in the context of the combination of claims 9 and 10, or recited in the context of claim 15. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM T NGUYEN/Primary Examiner, Art Unit 2456